Title: From James Madison to William Eustis, 30 August 1810
From: Madison, James
To: Eustis, William


Dear SirMontpelier Aug. 30. 1810
I have recd. your favor of the 19th. A long letter, now with the Dept. of State, from Judge Toulmin, confirms the reality of a projected expedition from his neighborhood agst. Mobille; which he considered however as suspended, if not abandoned. The inclosed copies of letters from Govr. Holmes, & Secretary Robinson, will give you the latest information of what is passing on the other side of the Boundary. Will you turn your thoughts to the question, what steps are within the Executive Competency, in case the deliberations of the people of W. Florida should issue in an offer to place the territory under the Authority of the U. S.? I see that Mourier is arrived, & announced in the Newspapers as Chargé d’Affaires. The dispatches of which he is sd. to be the bearer from Mr. P. have not yet reached me. Accept my esteem & best wishes
James Madison
With the letter from Col. Smith, I send you the cover under which I recd it.
